DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election, with traverse of Group I, claims 1-3, 5-8, 11-12, 14-16 and 19-20, in the reply filed on 02/04/2022, is acknowledged.  Applicant's election with traverse of oleic acid (species of lipid), poxviridae (species of virus) and polyalkylene oxide (species of hydrophilic component), in the reply filed on 02/04/2022, is acknowledged. 
The traversal is on the ground(s) that there is not a serious search burden by examining the claims of Groups I, II and III, and the asserted species.  This is not found persuasive because:
The inventions have acquired a separate status in the art in view of their different classification (e.g., vaccinia viruses are classified in A61K 39/285; lipid-based in vivo drug delivery is classified in A61K 9/51; bilayer vesicular structures are classified in A61K 49/0084; methods of preparing therapeutic or medicinal compositions are classified in A61P 35/00). Furthermore, the inventions have acquired a separate status in the art due .
The requirement is still deemed proper and is therefore made FINAL.
Claims 6, 23-25, 27-30, 33, 36-38, 41-42 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 6) or invention (claims 23-25, 27-30, 33, 36-38, 41-42 and 45), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/04/2022.

Claim Rejections - 35 USC § 112 – 
Indefiniteness and Broad Limitation followed by a Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the 
In the present instance, claim 8 recites the broad recitations “herpes simplex virus, vesicular stomatitis virus, Newcastle disease virus; and, adeno-associated virus”, and the claim also recites “(HSV), (VSV), (NDV) and (AAV)” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is encouraged to remove the parentheses from the claim, at each instance.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-8, 12, 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kummel et al (USP 10,113,151 B2), in view of LeDoux et al (US 2012/0258540 A1), further in view of Li et al (US 2017/0246288 A1) and further in view of Audrieth et al (USP 2,544,772).
Kummel taught [claim 1] a method of preparing a formulation comprising a viral particle encapsulated in a liposome, the method comprising mixing lecithin (reads on at 
DSPE-PEG was taught [Figures 2B, 2D; col 6, line 25] (reads on at least one lipid conjugated with at least one hydrophilic compound). In some embodiments, targeting was employed to reach targets of interest (i.e., tumor, organ, etc.) (reads on a region of interest), for tumor treatment [col 11, lines 3-23; col 12, lines 6-19].
Kummel generally taught lipid conjugates as discussed, however, was silent oleic acid as the lipid, as instantly elected; Kummel was silent the conjugate formed via a cleavable linkage, as recited in claim 1. Kummel generally taught virus particles as discussed, however, was silent poxviridae, as instantly elected. 
LeDoux taught lipid compositions (e.g., liposome) [0145] comprising water [0047] and lipid conjugates [abstract]. Lipid conjugates comprised oleic acid, well known and understood by those of skill in the art, as the lipid of the conjugate [0068-0069, 0073]. Functionalized PEG-lipid conjugates were also taught [0082-0085, 0097-0098]. The lipid conjugates were used with vaccinia virus (e.g., a poxviridae) [0066]. 
Li taught multilamellar lipid vesicle compositions [abstract]. Said vesicles comprised thiol-PEG [0110] and thiol-functionalized hydrazine, where functionalization allowed covalent attachment (of a hydrophilic compound) to a lipid [0142, 0146-0147, 0149].

Since Kummel generally taught lipid conjugates and viral particles, it would have been prima facie obvious to one of ordinary skill in the art to include, within Kummel, oleic acid and vaccinia virus, as taught by LeDoux. It is prima facie obvious to select a known material (oleic acid) for incorporation into a lipid conjugate, based on its recognized suitability for the intended use as a known (and understood) lipid of lipid conjugates, as taught by LeDoux [0068-0069, 0073]. Furthermore, it is prima facie obvious to select vaccinia for incorporation into a composition based in its recognized suitability for the intended use as a virus, as taught by LeDoux [0066].
Since functionalized PEG-lipid conjugates were taught by the combined Kummel and LeDoux, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings, functionalized hydrazine, as taught by Li. The skilled artisan would have been motivated to allow covalent attachment between the lipid (e.g., LeDoux’s oleic acid) and the hydrophilic compound (e.g., the PEG of Kummel and LeDoux), as taught by Li [0110, 0142, 0146-0147, 0149]. The skilled artisan would have been motivated to include, within Kummel and LeDoux, Li’s hydrazine, guided by Audrieth’s teachings that oleic acid and hydrazine react [Audrieth at Example II].
Kummel, in view of LeDoux, Li and Audrieth, reads on claims 1-3, 5, 7-8, 12, 14-16 and 19-20.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Kummel et al (USP 10,113,151 B2), in view of LeDoux et al (US 2012/0258540 A1), further in view of Li et al (US 2017/0246288 A1), further in view of Audrieth et al (USP 2,544,772) and further in view of Liu et al (Viruses, 2014, 6, 3787-3808).
The 35 U.S.C. 103 rejection over Kummel, LeDoux, Li and Audrieth was previously discussed. As discussed, the combination of Kummel and LeDoux taught lipid conjugates encapsulating viral particles (Kummel), where the lipid conjugates were used with vaccinia virus (LeDoux).
However, the combined teachings of the art were not specific the virus as a mature vaccinia virus, as recited in claim 11.
Liu taught [section 1, 1st and 2nd paragraphs] that vaccinia virus is one of the most intensively studied members of the poxvirus family, primarily as a consequence of its unprecedented success as a live viral vaccine for smallpox, which mitigated eradication of the disease. Vaccinia virus has complex virion morphology. The replication cycle commences with activation and expression of the viral gene, then core dissolution and DNA replication, before crescent membrane formation. Crescent membranes assemble into immature virions, which then undergo virion maturation. The maturation process facilitates the rational creation of safer and more efficient viral vector platforms.
It would have been prima facie obvious to one of ordinary skill in the art to include mature vaccinia virus within the combined teachings of Kummel, LeDoux, Li and Audrieth. The ordinarily skilled artisan would have been motivated to facilitate the rational creation st and 2nd paragraphs].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612